 1 MCGREGOR W. SCOTT
   United States Attorney
 2 DEBORAH LEE STACHEL, CSBN 230138
 3 Regional Chief Counsel, Region IX
   Social Security Administration
 4 MARCELLO N. ILLARMO, MABN
 5 Special Assistant United States Attorney
   Assistant Regional Counsel
 6   Social Security Administration, Region IX
 7   160 Spear Street, Suite 800
     San Francisco, California 94105
 8 Tel: (415) 977-8944
 9 Fax: (415) 744-0134
   E-mail: Marcelo.Illarmo@ssa.gov
10 Attorneys for Defendant
11
   Jonathan O. Peña, Esq.
12 CA Bar ID No.: 278044
13 Peña & Bromberg, PLC
   2440 Tulare St., Ste. 320
14 Fresno, CA 93721
15 Telephone: 559-439-9700
   Facsimile: 559-439-9723
16 info@jonathanpena.com
17 Attorney for Plaintiff
18
                         UNITED STATES DISTRICT COURT
19                  FOR THE EASTERN DISTRICT OF CALIFORNIA
20                              FRESNO DIVISION
21 DIANA TORRES APARICIO,                 Case No. 1:18-cv-00777-SKO
22
           Plaintiff,                     STIPULATION AND ORDER FOR THE
23                                        AWARD OF ATTORNEY FEES UNDER
24                   v.                   THE EQUAL ACCESS TO JUSTICE ACT
                                          (EAJA)
25 ANDREW SAUL,                           28 U.S.C. § 2412(d)
26 Commissioner of Social Security,
27             Defendant.
28
 1         TO THE HONORABLE SHEILA K. OBERTO, MAGISTRATE JUDGE OF
 2 THE UNITED STATES DISTRICT COURT:
 3         The Parties through their undersigned counsel, subject to the Court’s approval,
 4 stipulate that Plaintiff be awarded attorney fees in the amount of TEN THOUSAND
 5 DOLLARS, and 00/100 ($10,000.00) under the Equal Access to Justice Act (EAJA), 28
 6
     U.S.C. § 2412(d). This amount represents compensation for all legal services rendered
 7
     on behalf of Plaintiff by counsel in connection with this civil action, in accordance with
 8
     28 U.S.C. § 2412(d).
 9
           After the Court issues an order for EAJA fees to Plaintiff, the government will
10
     consider the matter of Plaintiff’s assignment of EAJA fees to counsel. Pursuant to
11
     Astrue v. Ratliff, 560 U.S. 586, 598, 130 S.Ct. 2521, 177 L.Ed.2d 91 (2010), the ability
12
     to honor the assignment will depend on whether the fees are subject to any offset
13
     allowed under the United States Department of the Treasury’s Offset Program. After
14
15 the order for EAJA fees is entered, the government will determine whether they are
16 subject to any offset.
17         Fees shall be made payable to Plaintiff, but if the Department of the Treasury
18 determines that Plaintiff does not owe a federal debt, then the government shall cause
19 the payment of fees, expenses and costs to be made directly to counsel, pursuant to the
20 assignment executed by Plaintiff. Any payments made shall be delivered to Plaintiff’s
21 counsel, Jonathan O. Peña.
22         This stipulation constitutes a compromise settlement of Plaintiff’s request for
23 EAJA fees, and does not constitute an admission of liability on the part of Defendant
24 under the EAJA. Payment of TEN THOUSAND DOLLARS, and 00/100 ($10,000.00)
25 in EAJA attorney fees shall constitute a complete release from, and bar to, any and all
26
   claims that Plaintiff and Plaintiff’s attorney, Jonathan O. Peña, may have relating to
27
   EAJA attorney fees in connection with this action.
28
                                                -2-
 1          This award is without prejudice to the rights of Plaintiff’s attorney to seek Social
 2 Security Act attorney fees under 42 U.S.C. § 406(b), subject to the savings clause
 3 provisions of the EAJA.
 4                                                Respectfully submitted,
 5
 6
     Dated: May 16, 2019                         /s/ Jonathan O. Peña
 7                                               JONATHAN O. PEÑA
                                                 Attorney for Plaintiff
 8
 9
     Dated: June 25, 2019                 MCGREGOR W. SCOTT
10                                           United States Attorney
                                             DEBORAH LEE STACHEL
11
                                             Regional Chief Counsel, Region IX
12                                           Social Security Administration
13
                                              By: /s/ *
14                                               MARCELO N. ILLARMO
                                                 Special Assistant U.S. Attorney
15
                                                 Attorneys for Defendant
16                                               (*Permission to use electronic signature
17                                               obtained via email on 06/25/2019).

18                                                     ORDER

19          Pursuant to the parties’ above stipulation (Doc. 24) and the Equal Access to Justice Act, 28
20 U.S.C. § 2412(d), IT IS ORDERED that fees in the amount of TEN THOUSAND DOLLARS and
21
     00/100 ($10,000.00) be awarded subject to the terms of the stipulation.
22
23
24 IT IS SO ORDERED.
25 Dated:      June 26, 2019                                    /s/   Sheila K. Oberto             .
26                                                    UNITED STATES MAGISTRATE JUDGE

27
28
                                                      -3-
 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     -4-
